Citation Nr: 0311534	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-02 188A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection, based on exposure to 
ionizing radiation, for anemia, a back disorder, a skin 
disorder, kidney stones, peptic ulcer disease, a prostate 
disorder, and a ruptured right rotator cuff.  

2.  Entitlement to service connection, based on exposure to 
ionizing radiation, for decreased testerone, vertigo, 
fractured left scapula, a disorder manifested by loss of 
control of the left leg and foot, headaches, impotence, a 
disorder manifested by left hip pain, loss of teeth, and 
varicose veins (claimed as a disorder manifested by swelling 
of the legs).  

3.  Entitlement to service connection for hearing loss of the 
right ear.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's niece


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1945 to October 
1947 and from September 1950 to September 1951.  

Historically, a rating in January 1950 granted service 
connection for purposes of VA dental treatment for teeth 
numbers 1, 2, 6, 11, 18, and 19.  The veteran appealed a 
February 1966 rating decision that, in part, denied service 
connection for disorders of the low back and kidneys.  And an 
August 1966 decision of the Board of Veterans' Appeals 
(Board) upheld the denials.  

In September 1984, the RO denied service connection, claimed 
as due to radiation exposure, for anemia, a low back disorder 
(claimed as a ruptured lumbar disc with arachnoiditis), 
kidney stones, a prostate disorder, peptic ulcer disease, 
and a skin disorder manifested by tumors on the left arm and 
left leg and basal cell carcinoma of the face.  The RO 
notified the veteran of that decision in November1984.

In May 1995 the veteran filed a notice of disagreement (NOD) 
to a March 1995 rating decision which denied service 
connection, claimed as due to radiation exposure, for anemia, 
spinal deterioration, a skin disorder (dermatitis of both 
hands, tumors of the right arm and right leg, and basal cell 
carcinoma of the nose and cheek), ruptured right rotator 
cuff, a stomach disorder with subtotal gastric resection, 
fusion of five vertebrae, and anemia, claimed as decreased 
level of iron in the blood (treated with transfusion and 
intravenous injections).  

A rating decision later in May 1995 denied the petition to 
reopen the claim for service connection for anemia, claimed 
as due to radiation exposure.  

A statement of the case (SOC) even later in May 1995 was 
issued addressing whether new and material evidence had been 
submitted to reopen the claim for service connection, claimed 
as due to radiation exposure, for anemia.  However, 
no substantive appeal was ever filed.  

The current appeal to the Board arises from an October 1999 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO)-which denied the petition 
to reopen the claims for service connection, based on 
radiation exposure, for anemia, spinal deterioration, a skin 
condition (tumors of the right arm and right leg and basal 
cell carcinoma of the nose and cheek) ruptured right rotator 
cuff, a stomach disorder, fusion of five vertebrae, and 
decreased level of iron in the blood.  Service connection 
also was denied, on a de novo basis, for low testerone, 
vertigo, a fractured left scapula, hearing loss of the right 
ear, a disorder manifested by loss of control of the left leg 
and left foot, migraine headaches, impotence, a disorder 
manifested by left hip pain, a prostate disorder, kidney 
stones, loss of teeth, and swelling of the legs, also claimed 
as due to radiation exposure.  Moreover, service connection 
for PTSD was denied too.  



After the January 2002 SOC, a May 2002 supplemental SOC 
(SSOC) determined that new and material evidence had been 
submitted to reopen the previously denied claims for service 
connection which had been based upon radiation exposure.  
The Board, however, still must first determine whether new 
and material evidence has been submitted to reopen these 
claims because this affects the Board's jurisdiction to reach 
the underlying claims and adjudicate the merits of them 
de novo.  See Barnett v. Brown, 8 Vet. App. 1 (1995).

From the procedural history noted above, the Board concludes 
that the claim for decreased iron in the blood is actually no 
more than a recharacterization of the previous claimed and 
denied anemia; that the claimed spinal deterioration is a 
recharacterization of the previously claimed and denied low 
back disorder; that the claimed swelling of the legs is no 
more than a recharacterization of the previously claimed and 
denied varicose veins; and that the claimed tumors and basal 
cell carcinomas are no more than a recharacterization of the 
previously claimed and denied skin disorder.  Because of the 
prior denials, the claims for service connection, based on 
radiation exposure, for anemia, a back disorder, a skin 
disorder, kidney stones, peptic ulcer disease, varicose 
veins, and prostate disorder, and a right rotator cuff 
disorder must be adjudicated on the basis of whether new and 
material evidence has been submitted to reopen these claims.  
The other claims for service connection must be adjudicated 
on a de novo basis.  

From the veteran's testimony (pages 8 and 9 of the hearing 
transcript), it is clear that the claim for service 
connection for hearing loss in the right ear is not based 
upon in-service exposure to radiation, as opposed to acoustic 
trauma from the blasts of nuclear tests witnessed by him.  

In June 2002 the veteran waived his earlier request to 
testify before a traveling member of the Board (Veterans Law 
Judge).

Lastly, a September 2002 RO letter to the veteran's U.S. 
Senator reports there is a pending claim for service 
connection for cataracts that required additional 
development.  That claim has not yet been adjudicated by the 
RO or developed for appellate consideration by the Board.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002), became law and eliminated the 
previous requirement of submitting a well-grounded claim, 
expanded the duty of VA to notify the appellant and the 
representative, and enhanced VA's duty to assist in 
developing the information and evidence necessary to 
substantiate a claim.  In August 2001 implementing VCAA 
regulations were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) and were made effective November 
9, 2000.  The VCAA is potentially applicable to all claims 
pending or filed after the date of enactment.  Holliday v. 
Principi, 14 Vet. App. 280 (2001); Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002); and Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  See also VAOPGCPREC 11-2000 (Nov. 27, 
2000).  

The VCAA redefines the obligation of VA with respect to the 
duty to assist.  See 38 U.S.C.A. § 5103A (West 2002).  VA 
also has a duty to notify an appellant and representative of 
any information and evidence necessary to substantiate and 
complete a claim, 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
And VA has a duty to assist in obtaining evidence necessary 
to substantiate claims.  See 38 U.S.C.A. § 5103A (West 2002).  

In July 2002 the RO sent the veteran a letter explaining the 
VCAA.  However, as made clear on pages 2 and 3, that was in 
conjunction solely with the pending claim for service 
connection for cataracts.  It does not appear that the RO has 
taken any steps to comply with the VCAA in conjunction with 
the other claims now before the Board. 

In this regard, over the years the veteran has reported 
receiving treatment from numerous private physicians and 
having been hospitalized for the claimed disorders.  Also, it 
appears that the veteran has sustained at least one 
postservice 
on-the-job back injury for which it appears that he may have 
received Workman's Compensation, including a ruptured lumbar 
disc in 1970.  Also, it appears that the veteran is in 
receipt of Social Security benefits, but it is unclear 
whether this is based on disability or simple retirement.  
Furthermore, during the February 2000 RO hearing he testified 
that seven treating physicians had informed him that 
his disabilities are related to his in-service exposure to 
radiation (page 6 of that transcript), but he did not clarify 
which treating physicians had stated this or which specific 
disabilities they were referring to.  

With respect to the claim for service connection for PTSD, it 
is alleged that the veteran thought he would be killed when 
he witnessed atomic bomb tests in 1946 and that he has also 
been afraid of developing a radiogenic disease.  A VA 
psychiatric examination in December 2000 yielded a diagnosis 
of a generalized anxiety disorder but did not specifically 
rule out the presence of PTSD.  Also, in the May 2002 SSOC, 
the RO determined that the alleged inservice stressors 
were insufficient to cause PTSD.  However, the sufficiency of 
any stressor(s) to cause PTSD is a medical question requiring 
competent medical evidence.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  Thus, the veteran should be provided a 
PTSD examination to determine whether PTSD exists and, if so, 
its etiology.  

Accordingly, additional development of this case is required 
and the case is REMANDED to the RO for the following:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

2.  The RO should contact the veteran and request 
that he provide the full name and address of all 
postservice physicians or organizations, or those 
persons or instititutions which may have custody of 
their records, who have treated or evaluated him at 
any time since discharge from either period of 
military service until the present time.  

The veteran should be specifically requested to 
provide the names and addresses of the treating 
physicians who, as the veteran testified, have 
rendered diagnoses or opinions, to include having 
simply verbally informed the veteran, that any of 
his claimed disorders is related to or due to 
inservice exposure to ionizing radiation or are due 
to disabilities that in turn are the result of in-
service exposure to ionizing radiation.   

The veteran should be requested to execute and 
return the necessary authorization forms for 
obtaining all requested records.  

Also ask each treating source to provide a medical 
opinion or diagnosis concerning the etiology of the 
disorder(s) treated-particularly insofar as 
whether any is related to the veteran's service in 
the military and any in-service exposure to 
ionizing radiation from witnessing atomic bomb 
testing in 1946.  

3.  The veteran should be requested to clarify 
whether the Social Security benefits that he is 
receiving are based upon disability rather than 
merely his retirement.  

If the veteran reports receiving Social Security 
disability benefits, contact the Social Security 
Administration (SSA) and obtain a copy of the 
decision concerning the veteran's claim for 
disability benefits with that agency, including any 
medical records used to make the decision, copies 
of any hearing transcripts, etc.  

4.  The veteran should be requested to provide as 
much identifying information as possible concerning 
any Workman's Compensation claims he has filed 
since his discharge from military service in 1951, 
to include any claim filed for a job-related low 
back injury in approximately 1970.  This should 
include the claim number or other identifying 
information as to that claim as well as all 
clinical sources involved in treatment or 
evaluation relevant to either such injury or such 
claim.  Obtain any workman's compensation decision 
and all associated records. 

4.  Then, if otherwise in order, the RO should 
consider forwarding the case to the VA under 
Secretary of Health for any opinions deemed 
necessary in order to comply with the provisions of 
38 C.F.R. § 3.311

5.  The veteran should be scheduled for a VA 
psychiatric examination to determine whether he has 
PTSD as a result of his military service.  Send the 
claims folder to the examiner for review.  

Based upon the examination results and the review 
of the claims folder, the examiner should confirm 
or rule out a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) supporting the diagnosis as 
well as the other elements supporting the 
diagnosis.  If PTSD is not diagnosed, the examiner 
should explain why the veteran does not meet the 
criteria for this diagnosis. 

6.  The veteran should be scheduled for VA 
audiometric testing to determine whether he has a 
hearing loss disability in his right ear according 
to VA standards.  If it is determined that he does 
have such a hearing loss, the examiner should 
render a diagnosis or opinion as to the etiology of 
such hearing loss, and should specifically opine as 
to whether the hearing loss is related to the 
veteran's military service, including acoustic 
trauma from atomic bomb testing.  

7.  Thereafter, the RO should readjudicate the 
claims.  If the benefits sought remain denied, the 
appellant and his representative should be provided 
a SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable 
laws and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


